At the March, 1937, term of the circuit court, the grand jury returned an indictment against this appellant, charging that he unlawfully, and with malice aforethought, did assault Ralph Ellis, with the intent to murder him.
On November 15, 1937, the defendant was put to trial upon said indictment, and the jury returned the verdict: "We, the jury the defendant guilty as charged." Whereupon, the court formally adjudged him guilty of the offense of assault with intent to murder, and sentenced him to an indeterminate period of imprisonment in the penitentiary, of not less than five, nor more than six, years. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
Upon examination we find there is no error apparent on the record upon which this appeal is rested. The judgment of conviction from which this appeal was taken will therefore stand affirmed.
Affirmed.